In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 10-410V

*****************************
                            *
SHEELA BLACKBURN,           *
                            *                                                      Filed: August 4, 2015
               Petitioner,  *
                            *
          v.                *                                                      Decision by Stipulation;
                            *                                                      Attorney’s Fees and Costs
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
               Respondent.  *
                            *
*****************************

Isaiah R. Kalinowski, Maglio Christopher and Toale, PA, Washington, DC, for Petitioner.

Ann D. Martin, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            ATTORNEY’S FEES AND COSTS DECISION1

       On June 30, 2010, Sheela Blackburn filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 ECF No. 1. An entitlement hearing was held in
this matter on March 25-26, 2014. After hearing the testifying witnesses and reviewing the parties
various pre- and post-trial submissions, and based on a review of the entire record, I issued a
decision on January 9, 2015, finding that Petitioner had failed to demonstrate that she was entitled
to compensation. ECF No. 82.



1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to
the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012)).
        On August 3, 2015, the parties filed a stipulation regarding attorney’s fees and costs. ECF
No. 86. Petitioner requests reimbursement of attorney’s fees and costs in the amount of
$131,474.68. Id. This amount represents a sum to which Respondent does not object. Id. In
addition, and in compliance with General Order No. 9, Petitioner’s counsel represents that
Petitioner did not personally incurred any expenses in litigating this case. Id.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award of $131,474.68 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Isaiah Kalinowski, Esq. Payment of this amounts represents all attorney’s
fees and costs available under 42 U.S.C. § 300aa-15(e). In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.3



         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2